Citation Nr: 1550902	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA disability compensation benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The appellant had active military service from June 2004 to April 2008.  He was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that found the appellant's other-than-honorable discharge was a bar to receipt of VA disability compensation benefits.  


REMAND

On his April 2011 VA Form 9 (Appeal to Board of Veterans Appeals), the appellant indicated that he wished to testify at an in-person hearing before a Veterans Law Judge sitting at the Milwaukee RO.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2015).  The RO scheduled such a hearing in April 2015, to which the appellant failed to report.  However, the notice, which was initially sent in February 2015, was not mailed to the appellant's last known address and was returned as undeliverable.  It is thus not clear that the appellant ever actually received notice of the Travel Board hearing that was scheduled for him.  Therefore, he should be again afforded an opportunity to testify before a Veterans Law Judge, with notice sent to his last known address.  (A letter was sent to the appellant in October 2015 to the correct address and not returned.)  The case is therefore remanded to the Milwaukee RO so that it may schedule a Board hearing and send notice of the hearing to the appellant, at his last known address, and to his representative.  

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the appellant for a hearing before a member of the Board sitting at the Milwaukee RO.  The RO must notify the appellant-at his last known address, used in sending the October 2015 letter-and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and give the appellant and his representative opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

